Case 1:15-cv-02155-RMB-JS Document 236 Filed 01/16/19 Page 1 of 1 PageID: 14278
                                                                                                                                                        William C. Baton
                                                                                                                                               Phone: (973) 286-6722
                                                                                                                                                   Fax: (973) 286-6822
                                                                                                                                                       wbaton@saul.com
                                                                                                                                                              www.saul.com

                                                                                                        January 16, 2019

 VIA FEDEX

 The Honorable Joel Schneider, U.S.M.J.
 United States District Court for the District of New Jersey
 Mitchell H. Cohen U.S. Courthouse
 1 John F. Gerry Plaza
 Camden, New Jersey 08101

        Re:        Reckitt Benckiser LLC v. Amneal Pharmaceuticals LLC, et al.
                   Civil Action No. 15-2155 (RMB)(JS)

 Dear Judge Schneider:

        This firm, together with Venable LLP, represents Plaintiff Reckitt Benckiser LLC
 (“Reckitt”) in the above-captioned action. We write to respectfully request that the Court unseal
 the Declaration of William C. Baton in Further Support of Plaintiffs’ Opposition to Defendants’
 Motion for Attorneys’ Fees (D.I. 234) (“Declaration”). The Declaration was filed temporarily
 under seal out of an abundance of caution because Reckitt believed that it might contain
 Defendants’ confidential information. However, the parties have since conferred, and
 Defendants have confirmed that the Declaration does not contain their confidential information
 and may be filed publicly. Accordingly, we respectfully request that Your Honor sign the below
 form of endorsement requesting that the Clerk unseal the Declaration.

        Thank you for your kind attention to this matter.

                                                                                 Respectfully yours,



                                                                                 William C. Baton
 Enclosures

 cc: All Counsel (via e-mail)

 SO ORDERED on this ______ day of _____________, 2019.


 __________________________________
 Honorable Joel Scheider, U.S.M.J.




              One Riverfront Plaza, Suite 1520      N e w a rk , N J 0 7 1 0 2 -5 4 2 6      Phone: (973) 286-6700      Fa x : ( 9 7 3 ) 2 8 6 - 6 8 0 0

      DELAWARE FLORIDA ILLINOIS MARYLAND MASSACHUSETTS NEW JERSEY NEW YORK PENNSYLVANIA WASHINGTON, DC
                                                        A DELAWARE LIMITED LIABILITY PARTNERSHIP
